Citation Nr: 1724494	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative carpal tunnel syndrome of the left upper extremity with reflex sympathetic dystrophy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating in excess of 10 percent for post-operative carpal tunnel syndrome of the left upper extremity.  The matters have otherwise been adjudicated by the RO in Pittsburgh, Pennsylvania.  

The Veteran testified at an RO hearing in October 2007.  A copy of the hearing transcript has been associated with the claims file.

In September 2012, the Board remanded the issue of entitlement to an increased rating for post-operative carpal tunnel syndrome of the left upper extremity in part for an examination to determine if the Veteran had cervical radiculopathy and/or reflex sympathetic dystrophy that was proximately due to, or aggravated by, the post-operative carpal tunnel syndrome of the left upper extremity.  In May 2016, a VA examiner determined that the Veteran did not have cervical radiculopathy.  The examiner also opined that it was at least as likely as not that the Veteran's diagnosed reflex sympathetic dystrophy was caused by the Veteran's service-connected carpal tunnel syndrome of the left upper extremity.  In light of the May 2016 VA examiner's opinion, the claim for an increased rating for post-operative carpal tunnel syndrome of the left upper extremity has been recharacterized as listed above.



FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome with reflex sympathetic dystrophy, left upper extremity showed evidence of severe, wholly sensory, pain in a non-dominant extremity, with no complete paralysis, throughout the appeals period.

2.  A preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities alone do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 20 percent, but no higher, for service-connected post-operative carpal tunnel syndrome of the left upper extremity with reflex sympathetic dystrophy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a Diagnostic Code 8516 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2016 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA has provided medical examinations in connection with the Veteran's claims, most recently in May and August 2016.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Board finds that the reports of the examinations and the provided opinions provide the information needed to fairly decide the claims for increased ratings.

Each examiner reviewed the claims file, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the present claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the May and August 2016 VA examinations are adequate.  

Additionally, in light of VA treatment records that have been obtained and associated with the record, the obtaining of the requested medical opinions, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.
	
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Because the Veteran's carpal tunnel syndrome with reflex sympathetic dystrophy is not specifically listed in the rating schedule, they are rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  

Here, the RO determined that the closest analogous disability was paralysis of the ulnar nerve under Diagnostic Code 8516.  Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), DC 8516 (complete or incomplete paralysis), DC 8616 (neuritis) and DC 8717 (neuralgia).  A rating of 10 percent is awarded for mild incomplete paralysis of the minor extremity.  A 20 percent evaluation is warranted for a minor extremity with incomplete paralysis of the ulnar nerve that is moderate.  A 30 percent evaluation is warranted for a minor extremity with incomplete paralysis of the ulnar nerve that is severe.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve of the minor extremity, resulting in such symptoms as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.

A note to the rating schedule states the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the "mild" or at most the "moderate" degree.

Left Upper Extremity from 10 Percent

In a February 1993 RO decision, service connection was granted for left carpal tunnel syndrome, status postoperative, minor extremity.  A 10 percent disability rating was granted, effective August 9, 1992.  The present claim for an increased rating was filed in January 2006.

VA treatment records throughout the period of appeal recount the Veteran's reports of pain in his left upper extremity.

An October 2006 emergency department note reflects that the Veteran presented with complaints of left arm pain and numbness.  The examiner stated that the physical examination was varied.  The Veteran would state that he was too weak to raise his left arm but would then raise it for other parts of the examination.  Additionally, the Veteran said that he was too weak to move his left foot or left leg but would then move it when the examiner was examining another portion of his body.  The Veteran stated that he was too weak to walk, but the examiner witnessed the Veteran walking under his own strength.  The examiner found no medical reason to admit the Veteran to the hospital.

A November 2006 VA neurology consult from November 2006 contains the Veteran's report of left arm numbness and weakness.  The examiner stated that a workup was unremarkable.

On VA examination in December 2006, the Veteran reported that he had been using a TENS unit with no relief of his left arm pain.  The examiner found the Veteran to be a very poor historian.  The Veteran described his left arm pain as rating a 7 on a 0 (low) to 10 (high) pain scale.  When he lifted, pushed, or pulled, the pain would increase to a 9 or a 10.  He experienced daily flare-ups.  He experienced pain raising his arm above his head and when pulling on his socks.  He would drop items with his left hand.  

The examiner observed slight pain against resistance.  Grip strength was 5/5, and individual finger strength was 5/5 with pain.  The Veteran was able to perform finger-to-finger testing, although very slowly.  The examiner concluded that the Veteran had unexplained left shoulder and arm pain with no definitive diagnosis.

At his October 2007 hearing before a RO hearing officer, the Veteran said that he was a mechanic.  He experienced severe pain during flare-ups.  He was not able to grip wrenches the way he was able to previously.  He felt that his left arm was lame.  He felt electric shocks in his left arm.

A VA physical therapy record from January 2008 indicates that the Veteran experienced pain in his right hand.  He had been dropping things more frequently.  He was prescribed a TENS unit for pain control.

VA rheumatology notes from January, July and November 2008 reflects that the Veteran had experienced improvement.  He was able to take off his jacket without intense pain in his neck and left arm.  The Veteran previously indicated that simple touch would be painful, and that pain was improving.  His sleep and improved.  He used his TENS unit on a daily basis.  His atrophy in the palmar and extensor surface of the left hand had improved.  Hand grasp was fair.  

In March 2011, the Veteran had a spinal cord stimulator placed in the cervical spine.  The Veteran stated that he got good pain relief from the stimulator placement.  In June 2012, the cervical stimulator was replaced.

On VA examination in May 2016, the Veteran described experiencing a numbness and tingling over his left upper extremity.  He did not wear a brace.  He experienced daily pain that rated a 7 on a 0 (low) to 10 (high) pain scale.  The use of a cervical stimulator diminished his pain to a 5 or 6 on the same pain scale.  The Veteran was right handed.  The examiner found that the Veteran experienced moderate constant pain of the left upper extremity with mild paresthesias and numbness.  There was no muscle atrophy, and muscle strength testing of the left upper extremity was normal.  Reflexes were normal.  There was decreased sensation in the inner/outer forearm.  No trophic changes were observed.  Phalen's and Tinel's sign were both negative.  The examiner said there was mild incomplete paralysis of the ulnar nerve.  The examiner additionally concluded that the Veteran's condition did not impact his ability to work.

In a May 2016 addendum, the VA examiner stated that the Veteran was clearly service-connected for postoperative carpal tunnel syndrome, left upper extremity.  The examiner noted that the Veteran had previously been given a presumptive diagnosis of a cervical radiculopathy, but there was no documented evidence that the Veteran ever had a left cervical radiculopathy.  The examiner pointed to electrodiagnostic testing in 1991 which diagnosed left carpal tunnel syndrome and no left cervical radiculopathy.  On current examination, the examiner found no current evidence of a cervical radiculopathy in the left upper extremity. 

The examiner continued by opining that the Veteran's reflex sympathetic dystrophy was at least as likely as not proximately due to or the result of service-connected postoperative carpal tunnel syndrome of the left upper extremity.  The examiner explained that reflex sympathetic dystrophy is now known as CRPS, and CRPS was a documented possibility of occurrence following carpal tunnel surgery.  Indeed, the examiner found that all of the Veteran's current symptoms were attributable to reflex sympathetic dystrophy.

As noted in the introduction, in light of the opinion of the May 2016 VA examiner, the Board has recharacterized the issue on appeal as entitlement to a rating in excess of 10 percent for post-operative carpal tunnel syndrome of the left upper extremity with reflex sympathetic dystrophy.  In so doing, the Board is mindful that the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.  In this case, the symptoms attributable to the post-operative carpal tunnel syndrome of the left upper extremity and the reflex sympathetic dystrophy are duplicative.  Thus, a single disability rating that encompasses both service-connected disabilities is appropriate.

Based on the above, the Board finds that the left upper extremity disability meets the criteria for a 20 percent evaluation throughout the appeals period.

The Board acknowledges that the objective manifestations recorded by VA examiners in October 2006 and May 2016 imply that the degree of incomplete paralysis that the Veteran experiences in is left upper extremity is mild.  However, the May 2016 VA examiner described the Veteran's subjective pain as moderate and constant.  The VA treatment records also show that the Veteran's complaints of pain have been consistent and specific throughout the entire appeal period.  

Although the May 2016 VA examiner stated that the incomplete paralysis was mild, the examiner indicated that the sensory symptoms, as manifested by pain, were moderate.  When the involvement is wholly sensory, the rating should be for the "mild" or at most the "moderate" degree.  38 C.F.R. § 4.124a.  In accounting for the VA examiners' recounting of the Veteran's pain, the reports of the VA treatment records, and the Veteran's subjective reports of his sensory symptoms, the Board finds that a 20 percent rating is warranted throughout the entire period of appeal for moderate sensory symptoms of the Veteran's left upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

In order to warrant the next higher evaluation, however, the evidence must show more than mere sensory deficits.  There must be evidence of severe incomplete paralysis of the ulnar nerve, or complete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.  In this matter, the Board relies on the evidence from the May 2016 VA examiner.  After performing a thorough examination, the VA examiner wrote that the Veteran experienced mild paresthesias and numbness.  There has been no evidence of severe paresthesias.  The Board further notes that the Veteran has shown no evidence of any complete paralysis of the ulnar nerve at any time during the pertinent appeals period.  Rather, the Veteran has merely shown the presence of mild paralysis and wholly sensory deficits and pain in his left (non dominant) hand. There have been no findings of the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; or any weakened flexion of wrist.

 As such, the Board finds that the Veteran is only entitled to a 20 percent evaluation throughout the period of appeals, based upon the symptoms of moderate wholly sensory symptoms associated with his left (non dominant) hand.  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  Indeed, the Veteran's statements have formed the basis for the grant of an increased 20 percent rating.  However, to the extent that his competent and credible lay evidence, asserts an even higher rating, that evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

 The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where an evaluation in excess of 20 percent is warranted.  The evidence of record does not warrant ratings in excess of those now assigned for the Veteran's post-operative carpal tunnel syndrome of the left upper extremity with reflex sympathetic dystrophy at any other time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2016).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016). 

The rating criteria adequately contemplate the Veteran's post-operative carpal tunnel syndrome of the left upper extremity with reflex sympathetic dystrophy.  The Veteran's post-operative carpal tunnel syndrome of the left upper extremity with reflex sympathetic dystrophy is manifested by symptoms such as moderate wholly sensory symptoms of a non-dominant extremity.  These manifestations are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

 Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016) Mittleider v. West, 11 Vet. App. 181 (1998). 


Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In a September 2012 decision, the Board found that an implied TDIU claim was part of the claim for increased rating for post-operative carpal tunnel syndrome of the left upper extremity, and the Board took jurisdiction over that issue.

The Veteran's current service-connected disabilities are irritable bowel syndrome, rated 30 percent; post-operative carpal tunnel syndrome of the left upper extremity with reflex sympathetic dystrophy, rated 20 percent (as of this decision); tinnitus, rated 10 percent; and hemorrhoids, rated 0 percent.  The combined service-connected disability rating is 50 percent.  Thus, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2016).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a) (2016), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and to TDIU under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  That means that the Board should take into account the veteran's specific circumstances including his disabilities, education, and employment history when determining if he is unable to work.

The extraschedular considerations under 38 C.F.R. § 3.321(b)(1) were discussed above.

In June 2007, the Veteran was awarded Social Security Disability benefits.  In the decision, the Administrative Law Judge said that the Veteran had degenerative disc disease of the cervical spine with chronic neck pain and numbness, weakness in the left upper extremity, irritable bowel syndrome, and a probable conversion disorder and depression.  It was noted that the Veteran had worked as an auto mechanic for eight years, and he had worked as a security guard for four years previously.  His highest grade of school completed was 12th grade.  His other training consisted of auto mechanics, asphalt and concrete work, and heavy and light equipment work.  A vocational expert testified that the Veteran could not return to his past relevant jobs.  The ALJ determined that considering the Vetearn's age, education, work experience, and residual functional capacity, there were no jobs that exist in significant numbers in the national economy that the Veteran could perform.

On VA audiological examination in August 2016, the Veteran described his tinnitus as an annoyance and a distraction to concentration.

On VA examination for irritable bowel syndrome in August 2016, the Veteran reported bloating, crampy abdominal pain on a daily basis.  He reported intermittent nausea a few times a month.  No diarrhea or watery stools were reported.  The Veteran avoided lifting heavy objects due to abdominal strain and discomfort.  No problems with completing activities of daily living were reported.  The examiner opined that the Veteran's service-connected irritable bowel syndrome did not impact the Veteran's ability to maintain and obtain gainful employment in a physical or sedentary capacity.

On VA hemorrhoid examination in August 2016, the Veteran reported symptoms of daily itching due to puritis at the anus and intermittent hematochezia that occurred one to three times per year.  He treated his flares a few times a year with hemorrhoidal suppositories.  The examiner opined that the Veteran's service-connected hemorrhoids did not impact the Veteran's ability to maintain and obtain gainful employment in a physical or sedentary capacity.

After reviewing the entire record, the Board concludes that entitlement to a TDIU is not warranted.  The most probative evidence of record shows that, solely considering the Veteran's service-connected disabilities, the Veteran more likely than not would be able to obtain gainful employment.  The Board finds that the evidence does not show anything out of the ordinary, or not average, in the Veteran's situation as a result of the service-connected irritable bowel syndrome, left upper extremity, tinnitus, and hemorrhoid disabilities.  While the Veteran would have trouble with gastric symptoms, left arm pain and numbness, ringing in his ears, and itching, the weight of the probative evidence of record does not indicate that he is unable to perform some type of substantially gainful employment specifically as a result of service-connected disability, with consideration of training and experience, and without consideration of age or nonservice-connected disabilities.  

As reviewed above, the Veteran is in receipt of Social Security Disability payments.  Indeed, in awarding those benefits, an Administrative Law Judge determined that considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that exist in significant numbers in the national economy that the Veteran could perform.  However, that conclusion was based on both the Veteran's service-connected disabilities as well as non-service-connected disabilities:  namely, degenerative disc disease of the cervical spine with chronic neck pain and numbness, and a psychiatric disability.  As such, the Social Security Disability decision does not show that the Veteran is unemployable solely due to service-connected disabilities.

In May 2016 and August 2016, VA examinations were performed specifically in connection with consideration of a TDIU.  Each examiner opined that the Veteran's service-connected disabilities did not impact the Veteran's ability to maintain and obtain gainful employment in a physical or sedentary capacity.  All of that evidence weighs against the claim.

While acknowledging that the Veteran has service-connected symptoms such as gastric distress, impaired grip strength, itching, and difficulty hearing people, the weight of the persuasive evidence of record does not demonstrate that the Veteran's service-connected disabilities alone are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to TDIU and referral to VA's Director of Compensation Service is not warranted.  The claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an increased evaluation of 20 percent for post-operative carpal tunnel syndrome of the left upper extremity with reflex sympathetic dystrophy is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


